Name: Commission Regulation (EC) No 1740/95 of 17 July 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  prices;  international trade;  plant product
 Date Published: nan

 No L 167/ 10 [ EN Official Journal of the European Communities 18 . 7. 95 COMMISSION REGULATION (EC) No 1740/95 of 17 July 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables 1 . In 'Part A , the heading relating to cherries is replaced by the following table : CN code Description Periodof application '0809 20 39 Cherries "other" 21 to 31 May 0809 20 49 1 June to 1 5 July 0809 20 59 16 to 31 July 0809 20 69 1 to 10 August' 2. In 'Part B\ the following heading is added : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 23 (2) thereof, Whereas part B of the Annex to Commission Regulation (EC) No 3223/94 (3), as amended by Regulation (EC) No 1363/95, lists products for which a mechanism for directly recording the import prices applies, so that they can be classified in the Tariff ; whereas, as a result of the fixing of a separate entry price for sour cherries, a product intended principally for processing, by Commission Regulation (EC) No 1739/95 of 17 July 1995, laying down certain transitional measures regarding the entry price system applicable to cherries (4), sour cherries should be transferred from part A to part B of that Annex from the date of application of the aforementioned Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 3223/94 is hereby amended as follows : CN code Description Periodof application '0809 20 31 Sour cherries 21 to 31 May 0809 20 41 1 June to 15 July 0809 20 51 16 to 31 July 0809 20 61 1 to 10 August' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 132, 16. 6. 1995, p. 8 . 0 OJ No L 337, 24. 12. 1994, p. 66. (4) See page 7 of this Official Journal .